DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Introduction
Claims 1-4, and 6-16 are pending and have been examined in this Office Action.  Claim 5 has been canceled since the last Office Action.  

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 7, and 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to a mental process. The claim is directed to obtaining information and performing a changing process. Obtaining information can be merely reading, hearing, observing, etc. information, which can be performed in the human mind. Performing a changing process, as described in the claim is merely changing a threshold. Thus, this limitation can be directed to changing a theoretical value and can also be performed in the human mind. Therefore, the claim as a whole is directed to a mental process. This judicial exception is not integrated into a practical application because the remainder of the claim merely describes the intended field of use and specifics of the thresholds used, but does not provide any additional limitations or scope to the claims beyond the abstract idea. Therefore, the claim is only directed to the limitations of obtaining information and performing a changing process and, thus, to the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of an electronic control unit is merely a generic computer component recited at a high level upon which the limitations are implemented on. Mere implementation of an abstract idea on a generic computer component does not amount to significantly more than the abstract idea.
Claim(s) 2-4, 6, 7, and 9-16 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  Claims 2-4, 6, 7, and 9-16 merely add details about the information used or additional determining steps that can also be performed in the human mind.  Therefore, these claims do not integrate the abstract idea into a practical application or add significantly more beyond the abstract idea.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a traffic light" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim(s) 2-4, 6, 7, and 9-16 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claims 2 and 3 have numerous antecedent basis issue because the claims are almost identical copies of limitations in claim 1, as discussed further in the 35 U.S.C. 112(d) rejection below.  
Claims 7, 9, 10, 12, 13, and 14 have numerous antecedent basis issues.  These claims should be reviewed and corrected to ensure proper antecedent basis.  Some examples are provided below.
7: a predetermined distance.
9: a traffic light distance, a traffic light, a moving, a condition, a first distance, an accuracy index, a detection accuracy level, and a predetermined determination threshold.
10: a detection accuracy level and a predetermined accuracy level.
12: a detection accuracy level, a predetermined accuracy level, a condition, an accuracy index value, a predetermined determination threshold, a first threshold, a first distance, a second threshold, a second distance, and a third threshold.
13: a detection accuracy level, a predetermined accuracy level, a condition, an accuracy index value, a predetermined determination threshold, a first threshold, a distance, a second threshold, and a third threshold.
14: a detection accuracy level, a predetermined accuracy level, a condition, an accuracy index value, a predetermined determination threshold, a first threshold, a distance, a second threshold, and a third threshold.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 06/15/2022, with respect to 35 U.S.C. 102/103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 102/103 rejections of claims 1-4, and 6-16 have been withdrawn. 
Applicant's arguments, see page 9, filed 06/15/2022, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. With respect to Applicant's arguments that the claims require a controller programmed to perform the recited functions and, thus, not an abstract idea, the examiner respectfully disagrees.  As presented in the claims and argued, the recited function are merely implemented on the controller, i.e., electronic control unit.  The electronic control unit provides no additional claimed functions or actions beyond the functions of the abstract idea and, thus, is a generic computer component upon which the abstract idea is implemented.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669